Case 8:20-cv-00287-JVS-KES Document 268 Filed 09/23/20 Page 1 of 1 Page ID #:17060

                                                                                    FILED
                         UNITED STATES COURT OF APPEALS                             SEP 22 2020

                                                                              MOLLY C. DWYER, CLERK
                                 FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




    FEDERAL TRADE COMMISSION,                         No.   20-55356

                   Plaintiff-Appellee,                D.C. No.
                                                      8:20-cv-00287-JVS-KES
     v.                                               Central District of California,
                                                      Santa Ana
    OTA FRANCHISE CORPORATION, a
    Nevada corporation; et al.,
                                                      ORDER
                   Defendants-Appellants.


           Pursuant to the stipulation of the parties (Docket Entry No. 26), this appeal

   is voluntarily dismissed. Fed. R. App. P. 42(b). The parties shall bear their own

   costs and attorneys’ fees on appeal.

           A copy of this order shall serve as and for the mandate of this court.

                                                   FOR THE COURT


                                                  By: Robert S. Kaiser
                                                  Circuit Mediator


   rsk/mediation
